Exhibit 21 Subsidiaries of the Registrant Name State of Organization Adult Store Buyer Magazine LLC Georgia Bobby's Novelty, Inc. Texas Broadstreets Cabaret, Inc. Texas Cabaret North, Inc. Texas Citation Land LLC Texas ED Publications, Inc. Texas HD Texas Management, LLC Texas Hotel Development Texas, Ltd. Texas Joint Ventures, Inc. Texas Miami Gardens Square One, Inc. Florida New Spiros, LLC Texas Peregrine Enterprises, Inc New York Playmates Gentlemen’s Club LLC Texas RCI Billing, Inc. Texas RCI Dating Services, Inc. Texas RCI Debit Services, Inc. Texas RCI Entertainment (Austin), Inc. Texas RCI Entertainment (Fort Worth), Inc. Texas RCI Entertainment (Las Vegas), Inc. Nevada RCI Entertainment (Media Holdings), Inc. Texas RCI Entertainment (Minnesota), Inc. Minnesota RCI Entertainment (New York), Inc. New York RCI Entertainment (North Carolina), Inc. North Carolina RCI Entertainment (North Fort Worth), Inc. Texas RCI Entertainment (Northwest Highway), Inc. Texas RCI Entertainment (Philadelphia), Inc. Philadelphia RCI Entertainment (San Antonio), Inc. Texas RCI Entertainment (Texas), Inc. Texas RCI Holdings, Inc. Texas RCI Internet Holding, Inc. Texas RCI Internet Services, Inc. Texas RCI Leasing LLC Texas Spiros Partners Ltd. Texas SRD Vending Company Texas Stellar Management, Inc. Florida Tantra Dance, Inc. Texas Tantra Parking, Inc. Texas Teeze International, Inc. Delaware Texas S&I, Inc. Texas TEZ Real Estate LP Philadelphia Top Shelf Entertainment LLC North Carolina Trumps Inc. Texas W.K.C., Inc. Texas XTC Cabaret, Inc. Texas
